Opinion by
Smith, J.,
The appellant has presented to this court alleged documentary evidence not offered on the trial. It is offered here under the pretense that it may aid us in our determination of the case. It is presumably well known to the profession that this is an appellate court, without original jurisdiction, and can only review cases, not try them in the first instance. This is the limit of our authority, and it is useless to press for consideration matters beyond our field of inquiry. Neither the Supreme Court nor this court will take into account matters not submitted on the trial; and both courts have often said that cases must be treated on appeal as they were tried below.
Confining our examination to the record as made up, we find the question to be whether the plaintiff’s right of property has been invaded by the defendant. The subject of contention is the use of a way or court inside the building line, and abutting on the premises of the parties. The plaintiff avers it to be a private way and the defendant alleges it to be a public way. It is conceded that the plaintiff, by deed dated June 23, 1893, acquired the right to use the way, and that the defendant’s claim is based on the contention that, by city ordinance approved March 31, 1894, it became a public way. The evidence shows, without contradiction, that prior to this ordinance Brinkley place was a private way and, therefore, the single question for the court below and for this court is whether it became a public way by virtue of the ordinance. This ordinance was passed in pursuance of the act of May 23, 1893, which was enacted with reference to the act of June 6,1871, and this latter act in turn modified the act of April 21, 1855. The act of 1893 provides that all streets laid out and opened prior to June 6, 1871, which are less than thirty feet in width, or *170have dead ends, or do not extend in a straight line from one street to another, may he placed on the city plan, whereupon such streets shall become public streets. It is argued that under this statute Brinkley place became a public highway upon its being plotted and placed on the city plans by the board of surveyors; that this power was given to the board of surveyors by the Act of April 21, 1855, P. L. 264, and was continued by the acts of June 6,1871, and May 23,1893. There is nothing in the act of 1855 or that of 1871 which purports to make streets or ways thus placed on the city plan public highways of the city, by the mere act of placing them there. An examination of the act of 1855 shows very clearly that this was not intended. The seventh section provides “ that whenever councils shall deem the public exigency to demand it, they may order by ordinance any street laid upon any of the public plans of the city to be opened,” on giving notice and security to the owners. The act thus recognizes the ownership as remaining a private right until otherwise divested, notwithstanding the owner’s land has been plotted and recorded in the public plan as provided by the statute. The act of 1855 contains nothing further pertaining to this point, and the act of 1871 throws no light on the subject. Turning to the act of 1893 we find that streets laid out and opened may be placed on the city plan, “ whereupon such streets shall become public streets.”
Our inquiry is, therefore, whether this part of the act is constitutional so far as it relates to a private alley, court or way, or can it be harmonized with article 3, section 3 of that instrument. Its title is as follows: “An.act to authorize councils of cities of the first class to place on the plans of public streets of such cities all streets laid out and opened prior to June 6, 1871, and which are less than thirty feet in width, or have dead ends, or do not extend in a straight line from one street to another.” The title indicates that the councils may place certain streets on the plan of public streets, which could not have been placed there under pre-existing legislation; but it suggests no intent to make private streets, courts or ways so entered, ipso facto, public streets. This purpose first appears in the body of the act, if at all, and bears no necessary or logical relation to the title. “ Public streets ” and “ streets ” are mentioned, and it is not to be presumed that private courts or ways *171were contemplated. The terms employed reasonably indicate highways in which the public has rights, rather than private property in which it has none. The clause of the constitution providing that “No bill except general appropriation bills, shall be passed containing more than one subject, which shall be clearly expressed in its title,” requires us to construe this act as applying to public streets and excluding from its purview all private ways, alleys and courts. This interpretation is consistent with the title and purpose of the act and brings the whole into harmony with the fundamental law. A contrary construction would make it embrace an important subject not clearly expressed in the title. Private property cannot be taken for public use through evasive enactments.
The plotting of a street by the board of surveyors, and the placing of it on the plan of public streets under this statute, does not make it a public street in fact or intent; and it has been said in analogous cases that no such legal effect can be implied from that act: Com. v. Railroad Company, 135 Pa. 256; Com. v. Kline, 162 Pa. 499. What we have said necessarily decides the main question in the case, and it is unnecessary to touch upon the other subordinate features referred to in the argument.
The judgment is affirmed.